Citation Nr: 1427111	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for osteoarthritis of the left knee (a left knee disability).


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served in the Army National Guard from December 1981 to December 1987 with periods of active duty for training (ADUTRA) from February 1982 to June 1982, and from August 4, 1984 to August 18, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  As an entrance examination was not conducted prior to the August 1984 period of ACDUTRA, the presumption of soundness does not apply to this period.

2.  The Veteran sustained a left knee injury during active duty for training, which manifested, at most, in a left knee sprain and left knee disruption.

3.  Currently diagnosed osteoarthritis of the left knee is not the result of an injury sustained in, or otherwise etiologically related to, any period of ACDUTRA or inactive duty for training (INACDUTRA).


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the left knee have not been met for any period of service.  38 U.S.C.A. §§ 101, 1101, 1111, 1131, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for entitlement to service connection for a left knee disability, the RO provided notice to the Veteran in September 2009, prior to the initial adjudication of the claim in August 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The September 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA satisfied its duty to assist the Veteran in the development of the claim of service connection for a left knee disability.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, private treatment reports, and lay statements.  The Veteran has not indicated that he has additional information or evidence to submit in support of his claim.

The Veteran was afforded a VA examination of the left knee in March 2010 with a July 2010 addendum medical opinion.  The VA examiner reviewed the Veteran's claims file, medical history, and interviewed the Veteran to discuss medical history and complaints regarding the left knee.  The VA examiner also observed the Veteran in a clinical setting and provided diagnoses, observations, and all required opinions, along with supporting rationale.  Accordingly, the Board finds that the March 2010 VA examination and the July 2010 addendum opinion are adequate and no further medical examination or medical opinion is needed.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (if VA provides a claimant with an examination in a service connection claim, the examination must be adequate).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2013).  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for a Left Knee Disability

The Veteran asserts that he has a current left knee disability related to an injury he sustained during a period of ACDUTRA.  Specifically, he contends that while he was pulling on a 40-pound wrench the sand shifted under his foot causing the left knee to twist and pop.  

In this case, there is no evidence of record, nor has the Veteran asserted otherwise, that an entrance examination was conducted prior to the August 4, 1984 to August 18, 1984 period of ACDUTRA; therefore, the presumption of soundness does not attach.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith, 24 Vet. App. at 45.  After a review of all the evidence of record, lay and medical, the Board first finds that the weight of the evidence demonstrates that the Veteran sustained a left knee injury during ACDUTRA.  A service treatment record from August 17, 1984 indicated that the Veteran twisted his left knee and complained of soreness.  Upon physical examination, there was no swelling or dislocation, and X-ray results were negative.  The impression at that time was a sprain.  A service treatment record from August 30, 1984 revealed the Veteran's report of left knee pain; however, no objective findings were reported.  A temporary profile was given that same day due to "disruption left medial collateral ligament."  An October 1984 Statement of Medical Examination and Duty Status revealed that on the day of the injury, the Veteran was on ACDUTRA during annual training in Michigan.

Further, remaining service treatment records do not indicate that symptoms of a left knee injury persisted.  In a periodic report of medical history from May 1985, the Veteran reported contemporaneously that he was in good health, was not taking medication, did not have swollen or painful joints, did not have arthritis, did not have bone or joint deformity, and did not have a trick or locked knee.  The associated, contemporaneous report of medical examination revealed a normal clinical evaluation of the Veteran's lower extremities and musculoskeletal system.

The Board next finds that the Veteran has a current left knee disability and was first diagnosed as having osteoarthritis of the left knee in a July 2009 private treatment record.  The evidence of record does not indicate, nor does the Veteran contend, that a disability of the left knee pre-existed service.  Instead, the Veteran asserts that the current left knee osteoarthritis was caused by the injury sustained during ACDUTRA.

Here, the Veteran has conflicting statements as to the onset of left knee symptoms, i.e., pain.  In statements from July 2009, October 2009, and September 2010, the Veteran asserted that he has had left knee pain since the injury sustained during ACDUTRA, but had just dealt with the pain.  However, during the March 2010 VA examination, the Veteran reported that he starting complaining of pain in both knees in the last three or four years.  The Veteran further reported that after two or three weeks after the in-service injury, the pain subsided and he was able to start working after service separation without any complaints of pain.  To the extent that the Veteran contends he has had left knee pain since the left knee injury sustained during ACDUTRA in August 1984, following service separation from the Army National Guard in December 1987, the evidence of record shows no complaints, diagnosis, or treatment for a left knee disorder until July 2009.  While the Veteran's private physician, Dr. A.R., indicated that the Veteran had an X-ray of the left knee in 2007 that revealed moderate joint space narrowing involving the left knee, treatment records from 2007 only include treatment and X-ray results of the right knee.  Even assuming, arguendo, that the Veteran received treatment of the left knee in 2007, the absence of post-service findings, diagnosis, or treatment for approximately two decades after service is one factor that tends to weigh against a finding of left knee symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

In this case, the Veteran first sought treatment of the left knee in July 2009, less than two weeks after submitting a claim for service connection for the left knee.  At that time, Dr. A.R. noted the Veteran's report that he injured the left knee "many years ago" and was treated conservatively at that time.  Significantly, the Veteran did not report that the left knee injury was sustained during service or that he has had left knee pain since service.  Instead, the Veteran reported that, since the left knee injury, he has favored his right knee.  Prior to July 2009 and in private treatment records from 2007, the Veteran sought treatment for other musculoskeletal complaints, including back pain, right hip pain, and right knee pain.  The treatment records, at that time, are absent for complaints, diagnosis, or treatment for a left knee disorder or history of an in-service knee injury, and weigh against the finding of an in-service knee injury or persistent symptoms of a left knee disorder since service.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803 (7) (absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded) (cited in Buczynski).  

The Veteran also did not claim that symptoms of a left knee disorder began in service and since service until he filed his current VA disability compensation claim in July 2009.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous post-service histories that were made specifically for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board further finds that the weight of the evidence is against a finding that the currently diagnosed osteoarthritis of the left knee is the result of the left knee injury sustained during ACDUTRA.  In the March 2010 VA examination report, the VA examiner noted the Veteran's reported injury to the left knee during service as the claims file was not available for review at that time.  The VA examiner also noted that the Veteran is morbidly obese, which additionally increased the weight-bearing of both knee joints and increased the pain.  After a complete physical examination of the Veteran's left knee, the VA examiner stated that the Veteran wrote the history as a one-time sprain of the left knee which healed completely, based on the fact that the Veteran did not have any follow-up for his complaint.  

The VA examiner opined that the present condition of the left knee (osteoarthritis) is not likely related to the one-time sprain of the left knee joint in service.  Instead, the VA examiner explained that the osteoarthritis is aggravated by the Veteran's non-service-connected morbid obesity.  After reviewing the claims file, the VA examiner provided an addendum medical opinion in July 2010 and restated that the Veteran's non-service-connected morbid obesity increased weight bearing of both knees and caused the degenerative osteoarthritis.  The VA examiner also noted that the Veteran had symmetrical osteoarthritis of both knees.  The VA examiner again opined that the one-time sprain of the left knee without any residual or follow-up is not likely to be the cause of degenerative osteoarthritis of the left knee.  

The Board finds the March 2010 VA examination and July 2010 addendum medical opinion provide probative evidence that the Veteran's left knee osteoarthritis is not a result of the in-service injury and is not otherwise related to service.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.

Turning to the Veteran's at least implicit assertion that the left knee injury during ACDUTRA caused the current left knee osteoarthritis, generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder such as osteoarthritis manifested by pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current left knee osteoarthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran, including multiple possible etiologies of arthritis and overlapping symptoms with other disorders (e.g. pain).  In the context of this case, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his left knee osteoarthritis and service, as the complex relationship between an injury sustained more than two decades ago during a period of ACDUTRA and a current disorder is not susceptible to lay observation.  

Additionally, as noted above, the VA examiner opined that the Veteran's left knee osteoarthritis is due to morbid obesity and not to the one-time left knee injury in service.  As such, there is no competent evidence of record even suggesting a causal relationship between the Veteran's left knee osteoarthritis and service, including an injury of the left knee sustained during ACDUTRA.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's left knee osteoarthritis was not incurred during any period of ACDUTRA or INACDUTRA; therefore, the claim for service connection for osteoarthritis of the left knee must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for osteoarthritis of the left knee is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


